COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Irani Engineering, Inc. and Bart Gooding v. Arcadia Gas Storage, LLC
                         and Cardinal Gas Storage Partners, LLC

Appellate case number:   01-21-00113-CV

Trial court case number: 2020-31121

Trial court:             11th District Court of Harris County

Date motion filed:       September 7, 2022

Party filing motion:     Appellees


       Appellees, Arcadia Gas Storage, LLC and Cardinal Gas Storage Partners, LLC, move for
rehearing. It is ordered that the motion for rehearing is denied.


Judge’s signature: __/s/ Sarah Beth Landau___________________________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Kelly and Landau.

Date: ___October 18, 2022___________________